PS-8
8/88
                             UNITED STATES DISTRICT COURT
                                         for the
                          EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Jasma Tera McNeill                                                     Docket No. 5:20-CR-334-9H

                           Petition for Action on Conditions of Pretrial Release

    COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting an official
report upon the conduct of defendant, Jasma Tera McNeill, who was placed under pretrial release
supervision by the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh,
on the 14th day of August, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On August 14, 2020, the defendant was released on pretrial conditions to include home
detention with radio frequency monitoring. Due to the defendant’s current employment and not being able
to provide adequate verification, on-going medical appointments, child care and the request for constant
leave changes, we would respectfully request that the defendant’s home detention restriction be modified
to include Global Positioning Satellite (GPS) instead of the current radio frequency. We believe that the use
of GPS technology will allow us to verify her whereabouts during her time away from her residence.
Furthermore, the defendant’s attorney and the Assistant United States Attorney were contacted, and they
have no objection to the modification.

PRAYING THAT THE COURT WILL ORDER

       The current technology (Radio Frequency) used for location monitoring be changed to Global
        Positioning Satellite.

                                                         I declare under penalty of perjury that the foregoing
                                                         is true and correct.


                                                         /s/ Keith W. Lawrence
                                                         Keith W. Lawrence
                                                         Senior U.S. Probation Officer
                                                         150 Rowan Street Suite 110
                                                         Fayetteville, NC 28301
                                                         Phone: 910-354-2538
                                                         Executed On: December 4, 2020

                                          ORDER OF THE COURT

Considered and
Considered   and ordered   theDecember
                  ordered on   _______
                                  May 15,4,2015
                                        day 2020
                                             of __________________,      2020,
                                                   . It is further ordered that and
                                                                                this ordered
                                                                                     documentfiled andbemade
                                                                                                shall    filed part
                                                                                                               and
of thearecords
made    part of in
                thethe aboveincase.
                     records    the above case.

________________________________
Robert T. Numbers, II
U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge
                Case 5:20-cr-00334-H Document 209 Filed 12/04/20 Page 1 of 1
